Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 1 of 9 PageID: 201




Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    ANTHONY MECCA,

                 Plaintiff,
                                                                Civil Action No. 20-cv-12769
          v.                                                              (JMV) (MF)

    ECOSPHERE,      LLC   D/B/A     DISH                                OPINION
    NETWORK, CHIRAG NAGRASHNA,
    MICHAEL FOERSTER, BRIAN BERMAN,
    JOHN DOES 1-10, SALLY ROES 1-10,

                 Defendants.


    John Michael Vazquez, U.S.D.J.

         This matter arises from Plaintiff’s allegations that Defendants fostered a hostile work

environment and that Plaintiff was unlawfully fired for discriminatory or retaliatory reasons.

Presently before the Court is Plaintiff Anthony Mecca’s motion to remand this case to state court

pursuant to 28 U.S.C. § 1447(c) or, in the alternative, to stay this action pursuant to Section 3 of

the Federal Arbitration Act. D.E. 7. The Court reviewed all the submissions in support and in

opposition 1 and considered the motion without oral argument pursuant to Federal Rule of Civil

Procedure 78(b) and Local Civil Rule 78.1(b). For the reasons discussed below, Plaintiff’s motion

to remand is GRANTED.




1
 Plaintiff’s brief in support of his motion is referred to as “Pl. Br.,” D.E. 7-1; and Defendant
Ecosphere’s brief in opposition is referred to as “Def. Opp.,” D.E. 11.
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 2 of 9 PageID: 202




    I.      FACTS 2 AND PROCEDURAL HISTORY

         Plaintiff Anthony Mecca was an employee of Defendant Ecosphere, LLC (“Ecosphere”),

which was doing business as Dish Network. FAC ¶ 1. Plaintiff began working for Ecosphere on

October 17, 2016 as an inside sales associate. Id. ¶¶ 8-9. Ecosphere is a limited liability company

that employed Plaintiff in Roseland, New Jersey. Id. ¶ 2. Defendants Cherag Nagrashna, Michael

Foerster, and Brian Berman were, at all relevant times, employees of Ecosphere and Plaintiff’s

supervisors. Id. ¶¶ 3-5. The individual Defendants all reside in New Jersey. Id.

         Plaintiff alleges that the individual Defendants harassed him on the basis of his religion

and national origin. Specifically, Plaintiff asserts that Defendants Nagrashna, Foerster, and

Berman – as well as other supervisors – knew that Plaintiff was a practicing Muslim. Id. ¶¶ 10-

11. Plaintiff continues that the individual Defendants engaged in actions, such as offering him

water when they knew he was fasting in accordance with his Muslim faith, id. ¶ 20; suggesting he

eat ham, or otherwise taunting him about eating ham, id. ¶ 32, 35; and calling attention to his use

of a prayer room at the Ecosphere workplace in front of other coworkers, id. ¶¶ 15-16. Plaintiff

also alleges that he was accused of lying about his national origin and a coworker “didn’t think

[he] [was] white.” Id. ¶ 36. Additionally, Plaintiff alleges that he was sexually harassed by three

individuals who are not named in the FAC, and that Defendant Foerster made homophobic

comments about Plaintiff both to other coworkers and to Plaintiff. Id. ¶¶ 14, 29, 37.

         Plaintiff also claims that the individual Defendants interfered with his ability to perform

his job. The FAC includes allegations that Defendant Berman along with another individual, Jon

Fishman, made “harassing internal phone calls” that distracted Plaintiff from his work, id. ¶ 23;



2
  The factual background is taken from the First Amended Complaint (“FAC”), D.E. 1-2. When
reviewing a motion to dismiss, the Court accepts as true all well-pleaded facts in the complaint.
Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                                  2
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 3 of 9 PageID: 203




that Nagrashna “constantly belitte[d] [him] in front of his co-workers,” id. ¶¶ 12, 17; that

Nagrashna took away Plaintiff’s overtime, id. ¶ 28, 31; that Plaintiff was given a “terrible

schedule” and had to sit in the same area as Nagrashna and Foerster despite Plaintiff’s numerous

requests to Human Resources to be moved, id. ¶ 30; that Nagrashna played loud music next to

Plaintiff’s desk while Plaintiff tried to speak with customers on the phone, id. ¶ 19; that Nagrashna

and another coworker told Plaintiff that he was bad at his job and urged him to quit, id. ¶ 21; that

Nagrashna “made sure that Plaintiff [] never . . . got an interview” when he applied for a promotion,

id. ¶ 22; and that Nagrashna “berated” and “humiliate[d]” Plaintiff in front of coworkers and other

supervisors, id. ¶ 24. Plaintiff adds that he was reprimanded for pretextual reasons and that his

“supervisors were looking to push him out.” Id. ¶¶ 39, 41.

         Plaintiff reported many of these incidents to Human Resources, but Plaintiff alleges that

Human Resources “downplayed the situation[s]” or did nothing. Id. ¶¶ 14, 19, 30, 31. As a result

of the hostile work environment and harassment, Plaintiff alleges that he “became depressed and

would lose his temper,” that he had “to seek therapy,” that his ability to perform his job was

affected and “cost him significant income,” and, ultimately, that he had to “take medical leave to

get away from the hostile work environment.” Id. ¶¶ 43-46. After returning to work, Plaintiff

indicates that, despite having a strong job performance, he continued to face discipline, was

“falsely accus[ed]” of not making his quotas, and was informed on April 8, 2020 that his

employment was terminated effective April 10, 2020. Id. ¶¶ 47-49, 52-53.

         On August 5, 2020, Plaintiff filed a Complaint in the Superior Count of Essex County,

New Jersey. D.E. 1-2. Defendant DISH Network L.L.C. – which states it was improperly named

in the Complaint as Ecosphere 3 – filed a Notice of Removal on September 16, 2020. D.E. 1. In



3
    For the purposes of this Opinion, the Court will continue to refer to this Defendant as Ecosphere.
                                                   3
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 4 of 9 PageID: 204




its removal filing, Ecosphere asserted that this Court has original jurisdiction over the action based

on both diversity and a federal question. Id.

          Plaintiff filed a FAC on September 17, 2020. D.E. 2. The FAC asserts four Counts against

Defendants: (1) Count One alleges an “illegal hostile work environment due to religion,” in

violation of the New Jersey Law Against Discrimination (“NJLAD”), N.J. Stat. Ann. § 10:5-12(a),

FAC ¶¶ 54-58; (2) Count Two alleges an “illegal hostile work environment due to sex,” in violation

of the NJLAD, id. ¶¶ 59-63; (3) Count Three alleges “illegal employment termination due to illegal

discrimination,” in violation of NJLAD, id. ¶¶ 64-68; and (4) Count Four alleges “employment

termination due to illegal retaliation,” in violation of NJLAD, id. ¶¶ 69-76. On October 5, 2020,

Plaintiff filed the present motion to remand. D.E. 7. 4 Plaintiff argues that the FAC does not allege

a federal question nor does it establish diversity. Pl. Br. 6, 8.

    II.      STANDARD OF REVIEW

          Pursuant to the federal removal statute, “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed . . . to the district

court of the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). “[T]he party asserting federal jurisdiction in a removal case bears

the burden of showing, at all stages of the litigation, that the case is properly before the federal

court.” Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007). A district court “must resolve

all contested issues of substantive fact in favor of the plaintiff and must resolve any uncertainties

about the current state of controlling substantive law in favor of the plaintiff.” Boyer v. Snap-On




4
  In addition to the motion to remand, there are two other pending motions in this case: (1) a motion
to compel arbitration filed by Ecosphere on September 18, 2020, D.E. 3; and (2) a motion to
dismiss filed by Michael Foerster and Chirag Nagrashna filed on October 21, 2020, D.E. 16.
                                                   4
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 5 of 9 PageID: 205




Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990). Removal statutes “are to be strictly construed

against removal and all doubts should be resolved in favor of remand.” Batoff v. State Farm Ins.

Co., 977 F.2d 848, 851 (3d Cir. 1992) (quoting Steel Valle Auth. v. Union Switch & Signal Div.,

809 F.2d 1006, 1010 (3d Cir. 1987)); Samuel-Bassett v. Kia Motors Am., Inc., 357 F.3d 392, 396

(3d Cir. 2004).

   III.      Analysis

          A. Federal Question

          In its Notice of Removal, Ecosphere contends that this Court has original jurisdiction over

this action based on a federal question – Plaintiff’s Title VII claim. D.E. 1 at ¶ 13. Ecosphere

further submits that this Court has supplemental jurisdiction over Plaintiff’s NJLAD claims, which

arise from the same case or controversy as the Title VII claim. Id. Plaintiff responds that remand

is proper because neither the Complaint nor the FAC allege a federal claim. Pl. Br. 6.

          Plaintiff’s original Complaint included an allegation pertaining to Title VII of the 1964

Civil Rights Act – it asserted that Plaintiff’s counsel sent a letter to a Human Resources advisor

where Plaintiff worked and that the letter alleged violations of Title VII and the NJLAD. D.E. 1-

2 at ¶¶ 70-71. However, while the letter referenced Title VII, the Complaint only charged

Ecosphere with violating the NJLAD. Id. ¶ 76. Thus, it is not apparent, pursuant to the well-

pleaded complaint rule, that Plaintiff raised a federal question in his Complaint.

          In any event, the FAC is the controlling pleading in this analysis and it contains no

allegations to support federal question jurisdiction. An amended complaint “supersedes the

original and renders it of no legal effect, unless the amended complaint specifically refers to or

adopts the earlier pleading.” W. Run Student Housing Assocs., LLC v. Huntington Nat’l Bank, 712

F.3d 165, 171 (3d Cir. 2013) (quoting Rock Asset Partners, L.P. v. Preferred Entity Advancements,



                                                   5
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 6 of 9 PageID: 206




Inc., 101 F.3d 1492, 1504 (3d Cir. 1996)). Here, the FAC only alleges claims under New Jersey

law and makes no reference to the original Complaint. The Court therefore finds that it lacks

subject-matter jurisdiction on the basis of a federal question.

       B. Diversity of Citizenship

       Ecosphere submits that this Court has original jurisdiction based on diversity. D.E. 1 at ¶

5. It alleges that Plaintiff is a citizen of New Jersey and that, “at the time of the Complaint,” it was

“a citizen of Colorado for purposes of diversity jurisdiction because it is a Colorado limited

liability company with its principal place of business” in Colorado. Id. ¶¶ 6-7. According to

Ecosphere, because it “is the only defendant that has been served with the Complaint” as of the

time of removal, “there is complete diversity of jurisdiction between Plaintiff and the only

defendant that has been served with the Complaint.” Id. ¶¶ 8-9. Ecosphere adds that the amount

in controversy requirement is satisfied because “Plaintiff seeks lost wages and benefits, emotional

distress damages and punitive damages.” Id. ¶ 10. 5 Plaintiff argues that there is no diversity

jurisdiction because “Plaintiff and the individual defendants are all citizens of New Jersey” so

“complete diversity as required by 28 U.S.C. § 1332(a)(1)” is lacking. Pl. Br. 8.

       Diversity of citizenship is governed by 28 U.S.C. § 1332 and provides in relevant part that

“[t]he district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between .

. . [c]itizens of different States.” 28 U.S.C. § 1332(a)(1). “[I]n determining whether a federal




5
  Although not raised in the Notice of Removal, Ecosphere argues in its opposition brief that
Plaintiff fraudulently joined the individual Defendants by serving them with the FAC after the case
was removed. Def. Opp. 4. “Courts have found the notice of removal procedurally deficient and
remanded the action where the defendant fails to raise fraudulent joinder until opposition to a
remand motion.” Stanley v. Lowe’s Cos., No. 19-15436, 2020 WL 1531387, *4 (D.N.J. Mar. 31,
2020).
                                                   6
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 7 of 9 PageID: 207




court may exercise jurisdiction based upon diversity of citizenship, the court must look to ‘the state

of things at the time of the action brought.’” Tomei v. Rife & Assocs. Mgmt. Consulting, LLC, No.

17-6490, 2018 WL 1891473, *2 (D.N.J. April 20, 2018) (quoting Mollan v. Torrance, 22 U.S.

537, 539 (1824)).

       “A natural person is deemed to be a citizen of the state where he is domiciled.” Lincoln

Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015). The parties agree that Plaintiff

is a resident of New Jersey. They disagree as to the citizenship of Ecosphere, a limited liability

company. Ecosphere asserts that it is a citizen of Colorado because that is the state in which its

principal place of business is located, while Plaintiff seems to allege that Ecosphere is a citizen of

New Jersey because that is its relevant place of business. The Court disagrees with both analyses.

“[T]he citizenship of partnerships and other unincorporated associations is determined by the

citizenship of [their] partners or members.” Lincoln Benefit Life Co., 800 F.3d at 105. The present

record before the Court contains no information about Ecosphere’s members or their citizenship.

The Court is therefore unable to make a citizenship determination with respect to Ecosphere.

However, Plaintiff has alleged – and Ecosphere does not dispute – that Defendants Nagrashna,

Foerster, and Berman are residents of New Jersey. FAC ¶¶ 3-5. Because these Defendants are

residents of the same state as Plaintiff, complete diversity is lacking.

       The Court also notes that Ecosphere is incorrect in its assertion that only the citizenship of

defendants who have been served is relevant to the diversity jurisdiction analysis. D.E. 1 at ¶¶ 8-

9. Had this case been removed “solely on the basis of” diversity jurisdiction, then the forum

defendant rule would apply, and this Court would look to the citizenship of “the parties in interest

properly joined and served as defendants.” 28 U.S.C. § 1441 (b)(2) (emphasis added). Defendants

argued in the Notice of Removal that this Court had original jurisdiction through both diversity



                                                  7
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 8 of 9 PageID: 208




and a federal question, so the forum defendant rule is inapplicable. However, even if that rule was

applicable, complete diversity would still be required for this action to be removed – the forum

defendant rule bars removal if “any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought,” but the diversity requirements

of 28 U.S.C. 1332(a) still apply. 28 U.S.C. § 1441(b). Thus, removal based on diversity

jurisdiction was incorrect. 6

        C. Attorney’s Fees and Costs

        Plaintiff argues that he should be awarded attorney’s fees because removal was not

reasonable. Pl. Br. 10. Specifically, Plaintiff contends that in a September 23, 2020 letter, he

“offered Defendant the opportunity to consent to remand without incurring attorney’s fees for the

filing” which included case law that demonstrated removal was improper in this case; however,

Defendant refused this offer. Id. at 11. Ecosphere argues that there is no basis for an award of

fees because at the time removal was proper at the time it was filed – the original Complaint

referenced Title VII and raised a federal question. Def. Opp. 11-12.

        28 U.S.C. § 1447(c) provides in relevant part that “[a]n order remanding the case may

require payment of just costs and any actual expenses, including attorney fees, incurred as a result

of the removal.” The Supreme Court has articulated the following guidelines for determining

whether to award attorney’s fees under 28 U.S.C. § 1447(c):

                Absent unusual circumstances, courts may award attorney’s fees
                under § 1447(c) only where the removing party lacked an
                objectively reasonable basis for seeking removal. Conversely, when
                an objectively reasonable basis exists, fees should be denied. In
                applying this rule, district courts retain discretion to consider
                whether unusual circumstances warrant a departure from the rule in
                a given case. For instance, a plaintiff’s delay in seeking remand or


6
  Because the Court lacks subject-matter jurisdiction, the Court does not reach Plaintiff’s
alternative request for a stay under the Federal Arbitration Act.
                                                 8
Case 2:20-cv-12769-JMV-MF Document 21 Filed 11/10/20 Page 9 of 9 PageID: 209




                failure to disclose facts necessary to determine jurisdiction may
                affect the decision to award attorney’s fees. When a court exercises
                its discretion in this manner, however, its reasons for departing from
                the general rule should be ‘faithful to the purposes’ of awarding fees
                under § 1447(c).
Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005) (internal citations omitted).

         Here, there was no reasonable basis for asserting diversity jurisdiction. However, there

was apparently a reasonable basis to believe that a federal question was raised in the original

Complaint as to Title VII of the 1964 Civil Rights Act. The Fourth Count of the original Complaint

asserts a claim pursuant to NJLAD, but it also expressly references counsel’s letter to Human

Resources, noting that counsel believes that both Title VII and NJLAD had been violated. D.E.

1-2 at ¶¶ 70-71, 76. Plaintiff also expressly alleged that he was experiencing a hostile work

environment in “violation of federal and New Jersey law.” Id. ¶ 72 (emphasis added). As a result,

the Court declines to award attorney’s fees.

   IV.      Conclusion

         For the reasons stated above, Plaintiff’s motion to remand is GRANTED. D.E. 7. This

action is remanded to the New Jersey Superior Court, Law Division, Essex County. Because the

Court lacks subject-matter jurisdiction, the Court does not reach Defendant Ecosphere’s motion to

compel arbitration, D.E. 3, and Defendants Nagrashna, and Foerster’s motion to dismiss, D.E. 16.

An appropriate Order accompanies this Opinion.



Dated: November 10, 2020

                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




                                                  9
